Citation Nr: 1808432	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lung cancer, as due to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1961 to July 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Louis, Missouri (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that while working as a munitions maintenance supervisor he worked at the bomb/munitions dump located alongside the inner perimeter on the Royal Thailand Air Base at U-Tapao, where he alleged herbicide exposure.  As due to this alleged herbicide exposure, the Veteran seeks entitlement to service connection for lung cancer, for which he was diagnosed with in 2013. 

While there are no regulatory or statutory presumptions regarding herbicide exposure in Thailand, VA extends special consideration to allegations of herbicide exposure on a factual basis to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The duties that are considered to have placed Veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence.  M21-1, Part IV, Subpart ii, 1.H.5.a, b. 

The claims file includes an undated memorandum describing any use of tactical and commercial herbicides within Vietnam and Thailand.  However, the memorandum fails to address the Veteran's specific contentions noting that through his service and military occupation specialty (MOS), he performed official duties near the perimeter of the military base, thereby warranting special consideration of his service connection claim in light of the foretasted provision.  On remand, the AOJ should attempt to verify the Veteran's service on the perimeter of the base. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

2. Contact the appropriate agency to verify and/or corroborate the Veteran's assertion that his MOS as a munitions maintenance supervisor required him to be positioned alongside the inner perimeter of the U-Tapao base, particularly while working at the bombs/munitions dump.  See April 2016 VA Form 9.  The AOJ should specifically request the appropriate agency to identify the location of the bomb/munitions dump at Royal Thailand Air Base at U-Tapao with a description of its proximity to the herbicide sprayed perimeter.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


